Citation Nr: 1125783	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-31 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a low back disorder to include a L5-S1 herniated disc with L5 radiculopathy.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claim has since been transferred to the Buffalo, New York RO.  

The September 2009 rating decision addressed seven issues; however, in his July 2010 substantive appeal VA Form 9 the Veteran indicated he only wished to appeal his claim of entitlement to service connection for a low back disorder, claimed as a L5-S1 herniated disc with L5 radiculopathy.  

While the Veteran requested a Board hearing on his July 2010 VA Form 9, he subsequently withdrew that request in a March 2011 written statement.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's May 1977 service entrance examination he denied a history of recurrent back pain, but was clinically evaluated to have asymmetrical scoliosis.  

The Veteran began active service in October 1977.  By February 1978 he sought treatment for low back pain, which he stated had begun four weeks prior.  X-rays taken at that time were noted to be negative.  He reported minor trouble with his back previously, but he noticed a sharp pain while lifting four weeks prior.  Physical examination led to a diagnosis of acute low back pain.  The appellant continued to receive treatment and by May 1978 he was diagnosed with a chronic lumbosacral strain.

In his September 1981 separation medical history report the Veteran stated that he had a history of recurrent back pain.  Clinical evaluation of the appellant's spine revealed normal findings.

VA law provides that a Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id at (b)(1).

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim of entitlement to service connection based on service incurrence, but the Veteran may bring a claim of entitlement to service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153, 38 C.F.R. § 3.306.

A disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran filed a claim for service connection for a low back disorder in February 2009.  He indicated he had injured his back in the fall of 1978.  He also stated he has been receiving worker's compensation for a back disorder since 2000.

A March 2001 letter from E.G.F., M.D., to the Worker's Compensation Court in Oklahoma noted the Veteran had desiccated discs at L3-4, L4-5, and L5-S1, without any herniated discs at these three spaces.  The physician stated the Veteran's condition was aggravated, and therefore causally related to his work-related injury.  Unfortunately, all medical records pertaining to the Veteran's receipt of worker's compensation are not on file.  Hence, further development is in order.  38 C.F.R. § 3.159 (2010).  

September 2001 private treatment records from K.R.T., D.O., noted the Veteran sustained work-related injuries which "occurred on a cumulative basis during four years and six months of employment" with an air conditioning and heating company, with the last date of exposure in August 2000.  Dr. K.R.T. opined that the Veteran's "injury resulted from repetitive work bending, twisting and lifting, which over the years developed progressive pain and spasm in the lumbar spine."  He was found to have disc derangement in the lumbar spine.  Significantly, when providing his personal history to Dr. K.R.T. the appellant specifically denied any previous history of injuries to the lumbar spine and denied a history of previous work-related trauma.

VA treatment records from October 2006 note that the Veteran had a low back injury in 2000 which resulted in L3-4-5 herniations.  He also had muscle spasms and radiating pain to his left lower extremity.  VA treatment records contained in the claims file begin in 2003.  Any records available prior to 2003 should be obtained and incorporated into the claims file.

During VA treatment in May 2009 the Veteran commented that he had been denied a disability claim by the Social Security Administration.  When the VA is put on notice of the existence of Social Security records which have the reasonable possibility of substantiating the Veteran's claim for benefits, as here, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinseki, No. 09- 7039 (Fed. Cir.) (Jan. 4, 2010).  As part of its duty to assist, the VA must make as many requests as are necessary to obtain relevant records from Federal departments or agencies.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38, C.F.R. § 3.159.

In July 2009, the Veteran was afforded a VA spine examination.  His reported medical history included his in-service treatment for low back pain, and three work-related injuries to his back between 1996 and 2000.  He reported having no difficulty with his back prior to service, and that he initially injured his back lifting a heavy crate in 1978.  The examiner diagnosed herniated disc L5-S1 with left L5 radiculopathy.  She described his pre-service scoliosis, in-service injury, and post-service work-related injuries.  The examiner then opined that the Veteran's current back condition of a herniated disc was directly related to the work-related injuries and is less likely related to his service activity or pre-existing scoliosis.  Significantly, the examiner only a single low back disorder, even though there are indications in the record that he may suffer from more than one.  He was noted upon entry into service to have scoliosis.  He was later treated on several occasions for a strained low back.  As the July 2009 examiner did not diagnose either scoliosis/asymmetrical L5-S1 or a lumbar strain, the Board would like a determination of if these previously reported spine disabilities have resolved.  If they have not resolved, the examiner needs to provide an opinion as to whether any current pathology is related to service.  Hence, the Board finds that additional development is warranted.  See 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is to undertake all necessary efforts to obtain and associate with the claims file a complete copy of the Veteran's Social Security disability records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  The RO/AMC is to attempt to obtain the Veteran's worker's compensation records, including medical records upon which any claim was based.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA that treated him for his claimed back disability since his separation from service in October 1981.  Of particular interest are any private or VA treatment records dated prior to 2003.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After the above is complete, regardless of whether additional records are obtained, the AMC/RO shall return the claims folder to the examiner who conducted the July 2009 examination to determine the nature and etiology of all current lumbar disorders.  For each diagnosed lumbar disorder, the examiner must opine whether it is at least as likely as not that the disorder is related to service.  If the examiner diagnosis a chronic lumbar strain the examiner must address whether the disorder is related to the appellant's in-service pathology.  If a disorder other than a lumbar strain is diagnosed the examiner must opine whether it is at least as likely as not that any current lumbar disorder is related to the appellant's in-service pathology, to include a May 1978 diagnosis of a chronic lumbar strain and the Veteran's report of recurrent back pain at service separation.  

The examiner is advised that the term, "50/50 chance" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

5.  The Veteran is to be notified that it is his responsibility to report for any examination ordered by the RO, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  

6.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, AMC/RO must implement corrective procedures at once.

7.  Then review the Veteran's claim de novo in light of the additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


